 Case 2:19-cv-00092-LGW-BWC Document 32 Filed 10/30/20 Page 1 of 9



                                                                                FILED


           In the United States District Court
                                                                     John E. Triplett, Acting Clerk
                                                                      United States District Court

                                                                 By CAsbell at 12:55 pm, Oct 30, 2020


           for the Southern District of Georgia
                   Brunswick Division

PATRICIA KENNEDY,

     Plaintiff,
                                              CV 2:19-092
     v.

R.V. CORP.,

     Defendant.




                                 ORDER

     Before the Court is Plaintiff’s Motion for Summary Judgment.

Dkt. No. 21. In its response, Defendant agrees to entry of summary

judgment. Dkt. Nos. 1, 24. On October 14, 2020, the Court held a

virtual hearing. The hearing was attended by the parties and their

counsel. Based on the Defendant’s admission, and for the reasons

set forth below, Plaintiff’s motion is GRANTED.

                              BACKGROUND

     This is an action brought pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181, et. seq. (the “ADA”), in which

Plaintiff Patricia Kennedy is requesting that Defendant R.V. Corp.

be ordered to bring its own website and the third-party booking

sites it utilizes into compliance with the requirements of 28 C.F.R
 Case 2:19-cv-00092-LGW-BWC Document 32 Filed 10/30/20 Page 2 of 9



§ 36.320(e)(1). That section imposes standards for reservation

systems maintained or utilized by places of lodging, such as the

Defendant’s motel. The Court has original jurisdiction of the

subject matter of this action pursuant to 28 U.S.C. § 1331. Venue

is proper in the Southern District of Georgia because the motel at

issue is located in the Brunswick division of this district.

                                  DISCUSSION

     In    pertinent      part,    the       Defendant’s        response    to    the

Plaintiff’s present motion reads:

     1.    Defendant      does    not    contest       Plaintiff’s     Motion     for

Summary Judgment.

     2.    Defendant agrees to entry of summary judgment in favor

of Plaintiff as to the modifications to Defendant’s website to

address the alleged ADA violations, but asks that the Court reserve

ruling on the issue of entitlement to attorney’s fees.

     3.    Defendant agrees to remedy the alleged ADA violations

underlying Plaintiff’s ADA claim.

     Therefore,    the     only   remaining        issue       is   entitlement    to

attorney’s fees and costs and the amount thereof. Based on the

record before it, the Court finds as follows:

     1.    Patricia Kennedy is unable to engage in the major life

activity   of   walking    more   than       a   few   steps    without    assistive
                                         2
 Case 2:19-cv-00092-LGW-BWC Document 32 Filed 10/30/20 Page 3 of 9



devices. She must use a wheelchair, cane or other support. In

addition, she has only limited use of her hands and is unable to

tightly grasp, pinch or twist her wrist to operate mechanisms. Ms.

Kennedy is, therefore, an individual with a disability within the

meaning of the ADA.

     2.   Defendant, R.V. Corp., owns and operates a motel known

as the Western Motel. Hotels and motels are places of public

accommodation. 42 U.S.C. § 12181(7)(A). Defendant is, therefore,

required to comply with the ADA, which provides:

     No individual shall be discriminated against on the
     basis of disability in the full and equal enjoyment of
     the goods, services, facilities, privileges, advantages,
     or accommodations of any place of public accommodation
     by any person who owns, leases (or leases to), or
     operates a place of public accommodation.
     42 U.S.C.§ 12182(a).

“Discrimination” is defined, in part, as:

     a failure to make reasonable modifications in policies,
     practices, or procedures, when such modifications are
     necessary to afford such goods, services, facilities,
     privileges, advantages, or accommodations to individuals
     with disabilities, unless the entity can demonstrate
     that making such modifications would fundamentally alter
     the nature of such goods, services, facilities,
     privileges, advantages, or accommodations . . . .

42 U.S.C. § 12182(b)(2)(A)(ii).

     3.   Defendant’s motel is also a place of lodging within the

meaning of 28 C.F.R. § 36.302(e)(1). That regulation provides:

                                   3
 Case 2:19-cv-00092-LGW-BWC Document 32 Filed 10/30/20 Page 4 of 9



     A public accommodation that owns, leases (or leases to),
     or operates a place of lodging shall, with respect to
     reservations made by any means, including by telephone,
     in-person, or through a third party—
          (i) Modify its policies, practices, or procedures
     to ensure that individuals with disabilities can make
     reservations for accessible guest rooms during the same
     hours and in the same manner as individuals who do not
     need accessible rooms;
          (ii) Identify and describe accessible features in
     the hotels and guest rooms offered through its
     reservations service in enough detail to reasonably
     permit   individuals   with  disabilities   to   assess
     independently whether a given hotel or guest room meets
     his or her accessibility needs;
          (iii)     Ensure that accessible guest rooms are
     held for use by individuals with disabilities until all
     other guest rooms of that type have been rented and the
     accessible room requested is the only remaining room of
     that type;
          (iv) Reserve, upon request, accessible guest rooms
     or specific types of guest rooms and ensure that the
     guest rooms requested are blocked and removed from all
     reservations systems; and
          (v) Guarantee that the specific accessible guest
     room reserved through its reservations service is held
     for the reserving customer, regardless of whether a
     specific room is held in response to reservations made
     by others.

28 C.F.R. § 36.302(e)(1).

     4.   At all times material, the Defendant’s own website,

located at http://www.westernmoteljesup.us, and the third-party

booking sites the Defendant utilizes contained online reservation

systems. The third-party booking sites are located at:

                                   4
 Case 2:19-cv-00092-LGW-BWC Document 32 Filed 10/30/20 Page 5 of 9



https://www.booking.com/hotel/us/western-motel-jesup.html;

https://www.expedia.com/Hinesville-Hotels-Western-

Motel.h6846775.Hotel-Information;

https://www.hotels.com/ho443624/western-motel-jesup-united-

states-of-america; and

https://www.agoda.com/western-motel-jesup/hotel/jesup-ga-

us.html?cid=-218.

     5.      Prior    to   filing   this   lawsuit,   Plaintiff    repeatedly

accessed each of the third-party booking sites for the purpose of

assessing    the     accessibility   features    of   the   property     and   to

ascertain whether those sites met her accessibility needs as well

as the requirements of 28 C.F.R. § 36.302(e)(1). Plaintiff was

unable to do so because Defendant failed to comply with the

requirements set forth in § 36.302(e).

     6.      The       motel’s       own        website        located         at

http://www.westernmoteljesup.us had no reference to any accessible

rooms and no option to book an accessible room. No information was

given as to whether or where the motel offers compliant/accessible

roll-in showers, tubs, built-in seating, commodes, grab bars,

sinks, wrapped pipes, sink and door hardware, properly located

amenities,     sufficient      maneuvering    spaces,       compliant    doors,

furniture, and controls and operating mechanisms. The website does
                                       5
 Case 2:19-cv-00092-LGW-BWC Document 32 Filed 10/30/20 Page 6 of 9



not contain any information as to whether all goods, facilities,

and   services     at    the   property       are    connected    by    a   compliant

accessible route, nor does the website contain any information as

to the accessibility of routes connecting all the features of the

motel,     the    transaction     counter,          parking,     and   common    area

restrooms. The website does not give any information as to whether

accessible rooms are on the ground floor or if an elevator is

provided within an accessible route. The motel’s website and third-

party booking sites show that the motel claims to have free self-

parking and vending machines. There is no information as to whether

any or all of these motel features are accessible. The website did

not identify its accessible guest rooms, or other accessible

features of the property, such as accessible lobby restrooms, pool

lifts, or other accessible features in its guest amenities, and

did not provide any information to its accessible guest rooms,

including but not limited to commodes, sinks, grab bars, bathing

and   restroom      features,     controls          and   operating      mechanisms,

maneuverability, and other features required to be accessible.

      7.    The         third-party       booking         site         located     at

https://www.booking.com/hotel/us/western-motel-jesup.html had no

option to book an accessible room. No information was given about

accessibility in the motel.
                                          6
 Case 2:19-cv-00092-LGW-BWC Document 32 Filed 10/30/20 Page 7 of 9



      8.      The      third-party        booking         site     located        at

https://www.expedia.com/Hinesville-Hotels-Western-Motel.h6846775

.Hotel-Information had no option to book an accessible room. No

information was given about accessibility in the motel other than

the statements “accessible bathroom” and “in-room accessibility.”

      9.      The      third-party        booking         site     located        at

http://www.hotels.com/ho443624/western-motel-jesup-united-states

-of-america     had    no   option   to    book     an   accessible      room.    No

information was given about accessibility in the motel other than

the statements “accessible bathroom” and “in-room accessibility.”

      10.     The      third-party        booking        site     located        at:

https://www.agoda.com/western-motel-jesup/hotel/jesup-ga-us.html

?cid=-218 had no option to book an accessible room. No information

was   given    about    accessibility         in   the   motel   other    than   the

statements “accessible bathroom” and “in-room accessibility.”

      11.     After Plaintiff filed this lawsuit, she returned to each

of the booking sites on numerous occasions. She encountered the

same issues on each occasion. Plaintiff intends to return to the

booking sites in the near future. The record contains no evidence

that Defendant has made any alterations to the booking sites. Thus,

there appears to be a 100 percent likelihood that Plaintiff will


                                          7
 Case 2:19-cv-00092-LGW-BWC Document 32 Filed 10/30/20 Page 8 of 9



suffer the alleged injury again when she returns. See Houston v.

Marod, 733 F.3d 1323, 1337 (11th Cir. 2013).

      12.    Based on the record as a whole, including the Plaintiff’s

affidavit and the Defendant’s response to the present motion,

Plaintiff has demonstrated that she is entitled to injunctive

relief under the ADA.

      13.    The Court has discretion to award the Plaintiff, as the

prevailing party, reasonable attorney’s fees, costs, expert fees,

and   litigation   expenses   pursuant    to   42   U.S.C.     §    12205.   See

Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health & Human

Res., 532 U.S. 598 (2001); Ass’n for Disabled Ams., Inc. v. Integra

Resort Mgmt., 385 F.Supp. 2d 1272 (2005).

                               CONCLUSION

      Accordingly, the Court ORDERS the following:

      1.    Plaintiff’s   Motion   for   Summary    Judgment       is   GRANTED.

Summary judgment is entered in favor of Plaintiff Patricia Kennedy

and against Defendant R.V. Corp.

      2. Defendant is ORDERED to comply with all sections of the

ADA and the ADA Accessibility Guidelines, 28 C.F.R. § 36.101 et

seq. Specifically, Defendant shall:




                                     8
 Case 2:19-cv-00092-LGW-BWC Document 32 Filed 10/30/20 Page 9 of 9



            a) Revise its postings on its own website and all third-

     party booking sites it utilizes, including those previously

     mentioned, in order to comply with 28 C.F.R. § 36.302(a);

            b)   Implement    a   policy   to   monitor   and    maintain   its

     postings on third-party booking sites so that those postings

     remain in compliance; and

            c) Comply with all provisions of this Order within four

     (4) months from the date of entry of this Order.

     The    Court   retains   jurisdiction      to   determine    whether   the

Plaintiff is entitled to recover reasonable attorney’s fees, costs

and litigation expenses, and, if so, the amount to which she is

entitled.

     The Clerk is DIRECTED to close this case.

     SO ORDERED, this 30th day of October, 2020.




                              HON. LISA GODBEY WOOD, JUDGE
                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF GEORGIA




                                      9
